Allowance
	Claims 27-32 are patentable. 
The specific limitations of “the foot assembly having a cylinder with a threaded bore, and a threaded bolt, wherein the cylinder is positioned below a horizontal surface of the lower frame beam, and the horizontal surface has an opening which is aligned with the threaded bore of the cylinder, wherein the bolt has a threaded shaft and a head, with the shaft threaded inside the threaded bore, and wherein the threaded shaft can be adjusted via the opening and the threaded bore” in Claim 27 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Bergesch et al. (US Publication 2006/0103270) discloses a frame structure for a cabinet enclosure, comprising: a front frame assembly having at least one front pillar 26, and a front lower frame beam 30 below each front pillar; a rear frame assembly having at least one rear pillar 46, and a rear lower frame beam 42 below each rear pillar; at least one side brace member 48 having a beam that has opposite ends, with the opposite ends of each side brace member connected to one of the front pillars and one of the rear pillars; and a foot assembly 178 provided in each lower frame beam, the foot assembly having a threaded bolt 184 positioned below a first horizontal surface of the lower frame beam, and a second horizontal surface has an opening 182, wherein the bolt has a threaded shaft and a head, with the shaft threaded inside the frame 30, and wherein the threaded shaft can be adjusted via the opening and the threaded bore.
However, Bergesch does not disclose wherein the foot assembly having a cylinder with a threaded bore, and a threaded bolt, wherein the cylinder is positioned below a horizontal surface of the lower frame beam, and the horizontal surface has an opening which is aligned with the threaded bore of the cylinder, wherein the bolt has a threaded shaft and a head, with the shaft threaded inside the threaded bore, and wherein the threaded shaft can be adjusted via the opening and the threaded bore. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841